COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
 IN RE: WHITE ACRES GOOD                           §
 SAMARITAN RETIREMENT VILLAGE                                      No. 08-08-00308-CV
 and THE EVANGELICAL LUTHERAN                      §
 GOOD SAMARITAN SOCIETY,                                    AN ORIGINAL PROCEEDING IN
                                                   §
                      Relators.                                        MANDAMUS
                                                   §

                                                   §

                                                   §

                                   MEMORANDUM OPINION

        Pending before the Court is a Joint Motion to Dismiss Petition for Writ of Mandamus.

TEX .R.APP .P. 42.1(a). The parties represent to the Court that all matters involved in the petition for

writ of mandamus have been fully and finally resolved. Specifically, the parties have entered into

a stipulation agreeing to the arbitration of this case. The parties have complied with the requirements

of Rule 42.1(a)(2).

        We have considered the cause on the motion and conclude that the motion should be granted.

We therefore dismiss the petition for writ of mandamus. As the motion does not indicate the parties

have agreed otherwise, costs will be taxed against Relators. See TEX .R.APP .P. 42.1(d).



                                                GUADALUPE RIVERA, Justice

May 6, 2009

Before Chew, C.J., McClure, and Rivera, JJ.